                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

RENARD POLK,               )                      3:16-CV-0652-MMD-CLB
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
     vs.                   )                      February 12, 2020
                           )
RANALDO WALDO, et al.,     )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      The District Court entered an order granting plaintiff an extension of time to April 17,
2020 to serve defendant Waldo (ECF No. 125). If plaintiff wishes to have the U.S. Marshal
attempt service on this defendant, he shall follow the instructions contained in this order.

        The Clerk shall ISSUE summonses for the Ranaldo Waldo and send the same to
the U.S. Marshal with the address provided under seal (ECF No. 28). The Clerk shall also
SEND a copy of the complaint (ECF No. 16), the screening orders (ECF No. 15 & 17), and
this order to the U.S. Marshal for service on the defendant. The Clerk shall SEND to
plaintiff one USM-285 form. Plaintiff shall have until Wednesday, February 26, 2020, to
complete the USM-285 service forms and return them to the U.S. Marshal, 400 South
Virginia Street, 2nd Floor, Reno, Nevada 89501.

        If plaintiff fails to follow this order, the above-named defendant will be dismissed for
failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
